Case 1:20-cv-24391-XXXX Document 1 Entered on FLSD Docket 10/26/2020 Page 1 of 8




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                             Miami Division

                                  Case No.: 20-__________-CIV-X/X

   Yemina Marino, individually, and on behalf of                         CLASS REPRESENTATION
   others similarly situated,

             Plaintiff,

   vs.

   Spizzigo Enterprises, L.L.C., a Florida limited
   liability company; L’angolo 107 Investments
   LLC, a Florida limited liability company; and,
   Salvatore Domanti, individually,

             Defendants.


                           FAIR LABOR STANDARDS ACT COMPLAINT

         Plaintiff Yemina Marino, individually and on behalf of others similarly situated, sues

  Defendants, Spizzigo Enterprises, L.L.C., a Florida limited liability company; L’angolo 107

  Investments LLC, a Florida limited liability company; and, Salvatore Domanti, individually, and

  alleges:

                                JURISDICTIONAL ALLEGATIONS

         1.         This is an action to recover damages for unpaid wages, minimum wages, overtime

  wages, and other relief brought under the laws of the United States of America and under Florida

  common law and statutes, including §448, Florida Statutes. This Court has jurisdiction pursuant

  to the Fair Labor Standards Act, 29 U.S.C., §§201-219 (“FLSA”), §448, Florida Statutes, and §

  24, Art. X of the Florida Constitution.

         2.         Plaintiff Yemina Marino is a resident of Miami-Dade County, Florida.




                                  LAW OFFICES OF ANTHONY F. SANCHEZ, P.A.
                  6701 SUNSET DRIVE, SUITE 101, MIAMI, FL, 33143 TELEPHONE (305) 665-9211
Case 1:20-cv-24391-XXXX Document 1 Entered on FLSD Docket 10/26/2020 Page 2 of 8




         3.      Defendant Spizzigo Enterprises, L.L.C., and Defendant L’angolo 107 Investments

  LLC are related Florida limited liability companies which together operate at least three restaurants

  and bars in South Florida as a single jointly organized conglomerate using the same or similar

  names. See https://www.spizzigo.com. Both entities are owned and/or controlled, directly or

  indirectly by Defendant Salvatore Domanti.

         4.      Among the restaurants and bars operated by the Defendants are three located in

  Miami-Dade County, Florida, and all within the jurisdiction of this Court. The restaurants are

  known as “Spizzigo”, “Gusto RistoBar”, and “La Griglia”.

         5.      The Plaintiff worked as a wait-staff worker at all three restaurants operated by the

  Defendants in Miami-Dade County from approximately December 2014 through September, 2020.

  She brings this action individually and on behalf of others similarly situated to recover from the

  Employer unpaid hourly wages, minimum wages, overtime wage compensation, liquidated

  damages, and other relief, including statutory attorney’s fees and costs.

         6.      Defendants Spizzigo Enterprises, L.L.C., L’angolo 107 Investments LLC, and

  Salvatore Domanti are each, individually, and together as group, a “person” and “employer” within

  the meanings provided by 29 U.S.C. §203(a) and (d). Defendants are referred to herein jointly as

  “Employer”. Moreover, this same “Employer”, individually and together as a group, which

  includes the various related restaurants and venues which it operates, is an enterprise engaged in

  commerce within the meaning of 29 U.S.C. §203(r) and (s). Further, in the course of employment

  with this Employer, Plaintiff Marino, and all of those similarly situated persons who may

  hereinafter opt-in to this lawsuit, was and were individually engaged in commerce because they

  were employed in a manner which required that they regularly use the implements of interstate

  commerce and directly interacted and served customers of the restaurants who traveled from other




                                                   2
Case 1:20-cv-24391-XXXX Document 1 Entered on FLSD Docket 10/26/2020 Page 3 of 8




  states and countries, and also by nature of the work Plaintiff performed. Upon information and

  belief, the annual gross revenue of the Employer was at all times material to this action in excess

  of $500,000.00 per annum.

         7.      By reason of the foregoing, the Employer is, and at all times material to this action

  was, an enterprise engaged in commerce or in the production of goods for commerce as defined in

  Sections 3(r) and 3(s) of the FLSA, 29 U.S.C., Sections 203(r) and 203(s).

         8.      Federal jurisdiction is conferred upon this Court by 28 U.S.C. §§1331, 1337, 1367

  and by 29 U.S.C. §216(b), and Florida Statute 448. The Employer is, and at all times material to

  this action was, an organization which sells and/or markets and/or transports goods and services

  in Florida to customers from all over the world.

                                        ATTORNEY’S FEES

         9.      Plaintiff has engaged the services of the undersigned attorneys and has agreed to

  pay a reasonable attorney’s fee and costs related to their professional services.

                            ENTITLEMENT TO ATTORNEY’S FEES

         10.     Plaintiff is entitled to an award of attorney’s fees if he is the prevailing parties in

  this action pursuant to the Fair Labor Standards Act, 29 U.S.C., Sections 201-219 and other related

  authority, including §§448.08, 448.104 Florida Statutes.

                                       – COUNT I –
                    VIOLATION OF THE FAIR LABOR STANDARDS ACT
                            (Failure to Pay Minimum Wages)

         Plaintiff Yemina Marino, and others similarly situated, realleges paragraphs 1 through 10

  as though fully set forth herein.

         11.     The Employer is a conglomerate of related persons or entities engaged in the

  business of operating restaurants.




                                                     3
Case 1:20-cv-24391-XXXX Document 1 Entered on FLSD Docket 10/26/2020 Page 4 of 8




          12.     At all times during her employment, Plaintiff Yemina Marino, and others similarly

  situated, were hourly wage wait-staff employees required to be paid a minimum hourly wage for

  all work performed for the Employer.

          13.     Throughout substantially all of Plaintiff’s employment at three restaurant locations

  operated by Defendants, the Employer violated the provisions of the FLSA, 29 U.S.C. §206 and

  §215(a)(2) by failing to pay Plaintiff, and those similarly situated, at least the highest applicable

  minimum hourly rate.

          14.     The Employer paid said Plaintiff, and those similarly situated, at a reduced wage

  rate of pay even though there is no applicable exception to the requirement that said Plaintiff or

  plaintiffs be paid at least the highest applicable minimum wage rate of pay.

          15.     The Employer failed to timely pay wages to Plaintiff, and those similarly situated,

  at the regularly scheduled pay date when those wages were earned.

          16.     The Employer is not entitled to any so-called “tip credit” toward the applicable

  minimum wage rate of pay and has actually paid less than required by law as the result of among

  other factors, the following: (a) Plaintiff and others similarly situated are not “tipped employees”

  within the meaning of the FLSA §3(m); (b) Plaintiff and others similarly situated were not properly

  advised of any intention by the employer to take a “tip credit” toward the obligation to pay at least

  applicable minimum wage rate of pay, nor were they advised of the amount of such credit; (c)

  Defendant took a “tip credit” in excess of actual tips received and kept by Plaintiff; (d) Defendant

  took a tip credit greater than permitted by regulations, including 29 CFR §531.59; (e) taking a “tip

  credit” from revenues which are not “tips”; (f) taking a “tip credit” through an invalid tip pool;

  (g) taking possession of Plaintiff’s tips without also taking a “tip credit”; (h) taking retroactive “tip

  credits”; (i) the Employer failed to timely disburse minimum wage during the applicable pay day




                                                     4
Case 1:20-cv-24391-XXXX Document 1 Entered on FLSD Docket 10/26/2020 Page 5 of 8




  for the corresponding pay period, and (j) charging Plaintiff an unlawful service fee for tips

  distributed via third party vendors.

         17.     At all times material to this action, the Employer failed to comply with 29 U.S.C.

  §§201-219 and 29 C.F.R., §§516.2, 516.4, 516.28 et seq., and §§531.35 and 531.50 et seq. and

  other applicable authority in that Plaintiff and those similarly situated performed services for the

  benefit of the Defendant for which they were paid well below the minimum wage rates required

  by both federal law, and under applicable Florida law and Florida Constitution (including

  §448.110(6), Florida Statutes, and § 24, Art. X of the Florida Constitution.), whose occasionally

  higher minimum wage rates are made applicable under the FLSA.

         18.     Others who are similarly situated as the Plaintiff, also provided labor as hourly-rate

  wait-staff employees and/or former employees of the Employer and were also systematically paid

  less than the applicable minimum hourly wage, for the reasons set forth above.

         19.     The Employer knowingly and willfully and/or with a reckless disregard of the

  provisions of the FLSA, failed to comply the applicable minimum wage provisions, and remains

  owing Plaintiff and other similarly situated employees a minimum wage for at least the extended

  three year period preceding this lawsuit.

         WHEREFORE, Plaintiff and others similarly situated request damages equal to all unpaid

  minimum wages, liquidated damages in an amount equal unpaid wages, together with reasonable

  attorney’s fees and costs, pursuant to the Fair Labor Standards Act as cited above to be proven at

  the time of trial for their entire applicable employment period with Defendants, or as much as is

  allowed by the Fair Labor Standards Act, whichever is greater.




                                                   5
Case 1:20-cv-24391-XXXX Document 1 Entered on FLSD Docket 10/26/2020 Page 6 of 8




                                      – COUNT II –
                    VIOLATION OF THE FAIR LABOR STANDARDS ACT
                            (Failure to Pay Overtime Wages)

         Plaintiff Yemina Marino realleges paragraphs 1 through 10 as though fully set forth herein.

         20.     At all times during her employment, Plaintiff, and others similarly situated, were

  hourly wage wait-staff employees required to be paid at a premium rate for hours work worked in

  excess of forty (40) during each workweek.

         21.     At all times material to this action, the Employer failed to comply with 29 U.S.C.

  Sections 201-219 and 29 C.F.R., Sections 516.2, 516.4, 516.28 et seq., and 531.35 and 531.50 et

  seq., and other applicable authority in that Plaintiff and those similarly situated performed services

  and worked in excess of the maximum hours provided by the FLSA, but no adequate provision

  was made by the Employer to properly pay them at the rate of time-and-a-half for all hours worked

  in excess of forty (40) hours per workweek as provided in the FLSA.

         22.     The Employer failed to pay overtime compensation to Plaintiff, and those similarly

  situated, based upon factors to include, the following: (a) the Employer failed pay overtime hours

  at all; (b) the Employer paid hours in excess of forty in an applicable workweek at the same below

  minimum wage rate of pay or “straight time” rate of pay; (c) the Employer calculated the overtime

  premium by factoring upon an unlawfully low base rate of pay; (d) the Employer failed to maintain

  the types of books and records necessary and required in order to account for the number of hours

  worked during any given workweek and failed to establish the start of any workweek for purposes

  of overtime compensation calculations, and; (e) the Employer has failed to timely disburse

  overtime compensation during the applicable pay day for the corresponding pay period during

  which the excess hours were worked.




                                                    6
Case 1:20-cv-24391-XXXX Document 1 Entered on FLSD Docket 10/26/2020 Page 7 of 8




         23.     The Employer knowingly and willfully and/or with reckless disregard for the

  overtime provisions of the FLSA, failed to pay overtime wages as required by the FLSA and

  applicable Florida law (including §448.110(6), Florida Statutes, and § 24, Art. X of the Florida

  Constitution) made applicable under the FLSA and remains owing Plaintiff and other similarly

  situated employees the overtime wages earned during at least the extended three year period

  preceding this lawsuit.

         WHEREFORE, Plaintiff and others similarly situated request unpaid overtime wages due,

  liquidated damages in a like amount, and reasonable attorney’s fees and costs pursuant to the Fair

  Labor Standards Act as cited above to be proven at the time of trial for their entire applicable

  employment period with Defendant, or as much as is allowed by the Fair Labor Standards Act,

  whichever is greater.

                             – COUNT III –
        BREACH OF AGREEMENT TO PAY WAGES AND FOR UNPAID WAGES

         Plaintiff realleges ¶¶ 1 through 10 as though fully set forth herein.

         24.     At all times during their employment, the Plaintiff, and others similarly situated,

  were employees whom the Employer agreed to pay wages.

         25.     Plaintiff has satisfied any condition precedent to filing this action, if any.

         26.     The Employer breached the agreement by failing to pay minimum hourly wages,

  and overtime wages as agreed and required by law, including §448.110(6), Florida Statutes, and §

  24, Art. X of the Florida Constitution.

         27.     The Employer breached the agreement to pay wages by failing to pay all wages due

  to be paid at the time her employment ended in September of 2020.




                                                    7
Case 1:20-cv-24391-XXXX Document 1 Entered on FLSD Docket 10/26/2020 Page 8 of 8




          WHEREFORE, Plaintiff demands the following: payment of all accrued unpaid wages and

  commissions, in an amount to be proven at the time of trial; accrued interest on those sums at the

  applicable judgment rate of interest, and; an award of reasonable attorney’s fees and costs.

                                            JURY DEMAND

          28.     Plaintiff, and those similarly situated, demand trial by jury of all issues, claims and

  defenses that are triable as of right by a jury.

  Dated: October 26, 2020


                                                                 Anthony F. Sanchez, P.A.
                                                                 Attorneys for Plaintiff
                                                                 6701 Sunset Drive, Suite 101
                                                                 Miami, Florida 33143
                                                                 Tel.: 305-665-9211
                                                                 Fax:    305-328-4842
                                                                 Email: afs@laborlawfla.com

                                                                 By: /s/ Anthony F. Sanchez
                                                                     Anthony F. Sanchez
                                                                     Florida Bar No.789925




                                                     8
